DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 15/337,428, was filed on Oct. 28, 2016, and claims priority from Provisional Application 62/247,997, filed Oct. 29, 2015.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This communication is a Final action on the merits.  
Claims 1-20 are pending, of which claims 1, 10, and 19 are independent.
In the present response, all of the pending claims 1-20 have been amended.
All pending claims have been examined on the merits. 

Objection
Claims 5-7 are objected to due to claim numbering.  
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  
Applicant's sequence will not be changed until the application is in condition for allowance.  See MPEP § 608.01(n)(IV). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-20 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 1-9 are method claims.  Claims 10-18 are apparatus claims. Claims 19 and 20 are non-transitory computer-readable medium claims.  
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-20 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-20 fall into the category of “Certain Methods of Organizing Human Activity", specifically “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
Moreover, claims 1-20 recite “Mathematical Concepts", specifically “Mathematical Relationships”, “Mathematical Formulas or Equations”, and “Mathematical Calculations”, as discussed in MPEP §2106.04(a)(2) Part (IV), and in the 2019 Revised Patent Subject Matter Eligibility Guidance.  
See, for example, the following claimed steps in independent claim 1: 
“determining, by the computing device, a first distance between each of the plurality of user location points and each of the at least one train track, yielding a plurality of first distances;”
“determining, by the computing device, a second distance between each of the plurality of user location points and each of the at least one road, yielding a plurality of second distances;”
“predicting, by the computing device, that the user is riding a train based on the plurality of first distances, the plurality of second distances, and past activities of the user;”
“identifying, by the computing device, an instance of the train that the user is traveling on;”
“determining that the instance of the train is billable;”
“requesting, by the computing device, a payment amount for the user based on the billable instance of the train.”
Independent claims 10 and 19 recites similar features. 
The process leading up to the step of “requesting, by the computing device, a payment amount for the user” in independent claim 1 can be categorized as a “Commercial Interaction” within the “Certain Methods of Organizing Human Activity”. The process can also be interpreted as claiming “Mathematical Concepts", in particular the steps of determining distances, and the step of predicting that the user is riding a train.
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017): 
Under Alice, the claims of the ’582 patent are manifestly directed to an abstract idea, which the district court accurately described as “local processing of payments for remotely purchased goods.” Inventor Holdings, 123 F. Supp. 3d at 561 (citing ’582 patent col. 1 ll. 6–10). The idea that a customer may pay for items ordered from a remote seller at a third-party’s local establishment is the type of fundamental business practice that, when implemented using generic computer technology, is not patent eligible under Alice. 134 S. Ct. at 2355 (quoting Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”)). As we explained in Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012), the abstract idea exception to patent eligibility disallows the patenting of “basic concept[s],” such as “processing information through a clearinghouse,” because no entity is entitled to “wholly preempt” such concepts. Id.; see also Alice, 134 S. Ct. at 2354.

A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
Furthermore, also according to MPEP § 2106.04(a)(2)(I)(A), another example of a concept relating to performance of a financial transaction being found to be abstract is Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1054, 123 USPQ2d 1100, 1108 (Fed. Cir. 2017), in which the patent disclosed processing an application for financing a purchase. 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 1, 10, and 19 recite the following features, but do not recite how they are implemented, thereby monopolizing the judicial exception: 
“predicting, by the computing device, that the user is riding a train based on the plurality of first distances, the plurality of second distances, and past activities of the user;”
“identifying, by the computing device, an instance of the train that the user is traveling on;”
“determining that the instance of the train is billable;”
“requesting, by the computing device, a payment amount for the user based on the billable instance of the train.”
In regards to Step 2B of the Alice/Mayo analysis, claims 1-20 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The claims 1-20 merely add the words “by the computing device”, which is merely an equivalent to adding the words “apply it” (on a computer) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added): 
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, 

The end result of the independent claims 1, 10, and 19 is merely to “request[ing], by the computing device, a payment amount for the user based on the billable instance of the train”, which is itself an abstract idea.  
In addition, according to MPEP §2106.05(d)(II), “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity”: 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

The dependent claims do not remedy this deficiency.  
In regards to Claim 2, it recites pre or post solution activity: “extracting  … metadata”, “tagging metadata”. 
In regards to Claim 3, it further defines the abstract idea: “wherein determining an instance of the train further comprises: comparing ... the user data with at least on of location information … and timing information”. 
In regards to Claim 4, it recites pre or post solution activity: “receiving … the at least one of the location information and the timing information associated with the instance of the train from a database external to the computing device.”
In regards to Claim 5, it further defines the abstract idea: “further comprising determining at least one of: a location point associated with a start time of the user riding the train, a location point associated with an end time associated with the user riding the train, and a number and identity of location points associated with a duration of the user riding the train.”
In regards to Claim 6, it further defines the abstract idea: “wherein predicting that the user is riding the train includes comparing a probability that the user riding the train to a probability that the user is engaged in one or more other activities comprising at least one of: watching a movie; attending a 
In regards to Claim 7, it further defines the abstract idea: “wherein the instance of the train includes a time associated with the identified instance, and an identification of one train of a plurality of trains associated with the user riding on the train.”
In regards to Claim 8, it further defines the abstract idea: “wherein the payment amount is greater than zero when the activity is associated with a cost for participating in the activity.”). 
In regards to Claim 9, it recites pre or post solution activity: “further comprising transmitting information  … to a user device”), 
In regards to claims 10 and 19, they are rejected on the same grounds as claim 1. 
In regards to claims 11-18, they are rejected on the same grounds as claims 2-9. 
In regards to claim 20, it is rejected on the same grounds as claim 2. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0156396 A1 to deKozan et al. (“deKozan”. Eff. Filed Jul. 9, 2010.  Published Jun. 5, 2014) in view of US 10,285,008 B2 to Spears et al. (“Spears”. Eff. Filed Jan. 25, 2013).
In regards to claim 1, deKozan discloses: 
1. A computerized method of ticketing, the computerized method comprising:
	receiving, by a computing device, user data, the user data including a plurality of user location points and a time associated with each of the plurality of user location points;

(See deKozan, para. [0055]: “A ticket booth computer 220, access control points 208, and transit vending machines (TVMs) 212 can communicate with the central ticketing system 112 through the station computer server 224 or directly with the central ticketing system 112 through LAN 240 or WAN 140 (e.g., the Internet). According to some embodiments, access control points 208 collect information from a user at various locations in the transit station system 130, and can come in various forms such as turnstiles, faregates, platform validators, para-transit vehicles, busses, conductor handheld units, and/or fare boxes. The access control points 208 can communicate with the station server 224 and/or central ticketing system 112 to determine whether to grant a user access when fare media has been presented at the access control points 208. If access control points communicate with a station server 224 during such transactions, identification codes of fare media, which can be used to link a transaction with a transit user account, may be stored on lists in the station data store 216. These lists can be updated on a regular basis to reflect other transactions of the fare media throughout the transit system 100. In other embodiments, discussed below, identification codes of fare media are stored at access control points 208.”)

determining, by the computing device, a first distance between each of the plurality of user location points and each of the at least one train track, yielding a plurality of first distances;

(See deKozan, para. [0049]: “Transactions of a user, such as passage at a transit access control points, can frequently occur at stations of the transit system 100, although it will be understood that access control points can exist elsewhere, such as on busses or trains. Station systems 130 can gather information regarding transactions and communicate the information to the central ticketing system 112 using a wide area network (WAN) 140.”)

The Examiner interprets that the distance between a user and a train track when the user is at a train station, as disclosed by deKozan, is zero.  Also, that the user location points at different train stations also yields a plurality of distances.

predicting, by the computing device, that the user is riding a train based on the plurality of first distances, … and past activities of the user;

(See deKozan, para. [0108]: “FIG. 9 is a simplified block diagram illustrating an embodiment of a system for transit alerting using predictive techniques. Location predictions for a particular user can be based on ridership history collected and analyzed by the transit system 100. The ridership history can be used to identify one or more ridership patterns, which can become obvious as regular users often ride the same bus or train at a similar time each day. A location can then be predicted for a transit system user at a given time, and announcements, notifications, marketing messages, and/or other information relevant to the user can be sent to a user device 960 such as a computer, telephone, mobile device 180 (including an NFC-enabled mobile device 280), PDA, e-book reader, etc.”)

(See deKozan, para. [0111]: “Additional services can be provided based on determination of one or more ridership patterns. For example, a ridership pattern for a transit rider having fare media 250 with a particular identification code can be established. If the transit rider falls out of this pattern for a given day, a message may be sent to a device indicating that the pattern was broken and, if applicable, transit and/or other conditions that may account for the departure in the transit rider's ridership pattern. For example, utilizing an identified ridership pattern and transaction information, the predictive engine 920 or other predictive unit can determine a predicted location for a transit rider and whether the transit rider is at the predicted location at or during a predicted time (by, for example, determining whether the transit rider made a transaction at and access control point 208 at the predicted location during a predicted time or within a certain timeframe of the predicted time).”)

	identifying, by the computing device, an instance of the train that the user is traveling on; and

(See deKozan, para. [0108]: “FIG. 9 is a simplified block diagram illustrating an embodiment of a system for transit alerting using predictive techniques. Location predictions for a particular user can be based on ridership history collected and analyzed by the transit system 100. The ridership history can be used to identify one or more ridership patterns, which can become obvious as regular users often ride the same bus or train at a similar time each day. A location can then be predicted for a transit system user at a given time, and announcements, notifications, marketing messages, and/or other information relevant to the user can be sent to a user device 960 such as a computer, telephone, mobile device 180 (including an NFC-enabled mobile device 280), PDA, e-book reader, etc. Optionally, the user can enroll and potentially pay for these services; the user's transit user account can indicate whether the user has enrolled and/or opted in for these services. The messages can be sent by SMS, email, internet browser, phone application, audio notification by phone, etc.”)

The Examiner interprets that it is obvious to be able to determine which train a user is on on based on a time and location of the user, in particular if the location is in between stations.

determining that the instance of the train is billable; and

(See deKozan, para. [0103]: “If a user registers a mobile device 180 for account management as discussed above, a transit service provider can establish itself with the mobile carrier to enable the funding of the transaction to be provided by the mobile carrier and billed to the user of the mobile device 180. Thus, for example, a mobile phone user may use SMS messaging to add value to a product associated with a transit user account. The funding can be provided to the transit service provider by the mobile phone carrier and billed to the mobile phone user as part of the mobile phone user's phone bill. Alternatively, the funding source could be through a financial institution 160, payment card (credit or debit), or ACH transfer.”)



requesting, by the computing device, a payment amount for the user based on the billable instance of the train.

(See deKozan, para. [0108]: “FIG. 9 is a simplified block diagram illustrating an embodiment of a system for transit alerting using predictive techniques. Location predictions for a particular user can be based on ridership history collected and analyzed by the transit system 100. The ridership history can be used to identify one or more ridership patterns, which can become obvious as regular users often ride the same bus or train at a similar time each day. A location can then be predicted for a transit system user at a given time, and announcements, notifications, marketing messages, and/or other information relevant to the user can be sent to a user device 960 such as a computer, telephone, mobile device 180 (including an NFC-enabled mobile device 280), PDA, e-book reader, etc. Optionally, the user can enroll and potentially pay for these services; the user's transit user account can indicate whether the user has enrolled and/or opted in for these services. The messages can be sent by SMS, email, internet browser, phone application, audio notification by phone, etc.”)

(See deKozan, para. [0109]: “Messages can contain a variety of helpful items to assist in a patron's daily commute. For example, a time- and/or location-based marketing message can offer a coupon: “Good for one latte at The Coffee Shop at 33rd street station before 9 am on Tuesday March 3rd.” A route of line status may include: “The red line is experiencing delays today due to flooding. Suggest taking the green line as alternate route.” A message about a new fare product can indicate: “a new fare product was created by the transit service provider that might make your normal commute less expensive . . . .” These and other messages can be based on predicted locations of where a user may be in the future, which can be determined by using identified historical travel pattern(s) of the user.”)

	However, under a conservative reading of deKozan, it fails to expressly disclose the following features, which are disclosed by Spears:
retrieving, by the computing device, transportation link information from a geographic information system (GIS) provider, the transportation link information identifying a location of at least one train track and at least one road;

(See Spears, col.24, lines 52-67: “FIG. 11 shows a schematic diagram wherein a location provider (140) that interacts with a route provider (1102) associated with a user (101). In an embodiment the likely route that will be traversed by the user (101) can be predicted by a route predictor (1150) associated with the location provider (140). The route predictor (1150) can obtain information from the route provider (1102) such as an origin/start point (1108) or portion of a route traversed by the user (101) to predict the likely route of the user (101). In an embodiment, the route predictor (1150) can consult a route dictionary (not shown) associated with the user (101) in order to make the route prediction. For example, the route predictor (1150) can predict that the route (1106) will likely be taken by the user (101) based on the start point or origin (1108) and the information that the user (101) traversed the first two segments (1110) and (1112) of the route (1106).”)

(See Spears, col.25, lines 1-7: “In an embodiment, the location provider (140) obtains the information regarding a route selected (1106) for traversal by the user (101) from the route provider (1102). In an embodiment, the route provider (1102) can comprise any equipment that provides GPS data of the user, 

determining, by the computing device, a second distance between each of the plurality of user location points and each of the at least one road, yielding a plurality of second distances;

(See Spears, col. 10, lines 9-24: “ In one embodiment, the non-transactional data relates to events that happened in a geographical area local to the user (101) that performed the respective transactions. In one embodiment, a geographical area is local to the user (101) when the distance from the user (101) to locations in the geographical area is within a convenient range for daily or regular travel, such as 20, 50 or 100 miles from an address of the user (101), or within the same city or zip code area of an address of the user (101). Examples of analyses of local non-transactional data in connection with transaction data (109) in one embodiment are provided in U.S. patent application Ser. No. 12/614,603, filed Nov. 9, 2009, assigned U.S. Pat. App. Pub. No. 2011/0054981, and entitled “Analyzing Local Non-Transactional Data with Transactional Data in Predictive Models,” the disclosure of which is hereby incorporated herein by reference.”)

predicting, by the computing device, that the user is riding a train based on the … the plurality of second distances, 

(See Spears, col.25, lines 1-23: “Accordingly, a route selected (1106) for traversal by the user (101) is obtained by the location provider (140) which in conjunction with data from the user specific profile (131) can predict the likely locations that are of interest (144) to the user (101) along the selected route (1106) and within a predetermined distance from the selected route (1106). In an embodiment, the locations of interest (144) can comprise retail outlets, entertainment establishments or other locations where the user (101) is likely to spend time. Consequently, real time messages associated with such locations of interest (144) can be provided to the user by the portal (143) in accordance with embodiments that will be described in further detail herein. This facilitates the portal (143) to provide location-based services such as, real-time messages related to deals, coupons or other alerts to the user (101) that are tailored to the user's (101) interests.”)

The Examiner determines that the “likely locations that are of interest” can include train stations, assuming that the “selected route” corresponds to a road route.

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the system for sending messages to public transit riders (wherein the messages can include a variety of information, including advertisements, transit status updates, and more, as taught by deKozan above (See Abstract), with the system for sending messages about “locations of interest (144) can comprise retail outlets, entertainment establishments or other locations where the user (101) is likely to spend time” within a certain distance from a selected route, as further taught by Spears above (See Spears, col.25, lines 1-23), because Spears enables “provid[ing] location-based services such as, real-time messages related to deals, coupons or other 
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regards to claim 2, deKozan and Spears disclose: 
2.    The computerized method of claim 1, wherein predicting that the user is traveling by train  further comprises:
	extracting, by the computing device, metadata from the user data for each location point;
	tagging, by the computing device, the metadata with information relevant to a mode of transportation to form a collection of features describing the metadata; and
	associating, by the computing device, each of the location points with transportation information based on the collection of features describing the metadata.

(See Spears, col.25, lines 1-23: “Accordingly, a route selected (1106) for traversal by the user (101) is obtained by the location provider (140) which in conjunction with data from the user specific profile (131) can predict the likely locations that are of interest (144) to the user (101) along the selected route (1106) and within a predetermined distance from the selected route (1106). In an embodiment, the locations of interest (144) can comprise retail outlets, entertainment establishments or other locations where the user (101) is likely to spend time. Consequently, real time messages associated with such locations of interest (144) can be provided to the user by the portal (143) in accordance with embodiments that will be described in further detail herein. This facilitates the portal (143) to provide location-based services such as, real-time messages related to deals, coupons or other alerts to the user (101) that are tailored to the user's (101) interests.”)

(See deKozan, para. [0164]: “The system may also provide pertinent state information regarding the user's location, predicted location, time restrictions, behavior, and the like. For example, utilizing an identified ridership pattern and transaction information, the predictive engine or other predictive unit can determine a predicted location for a transit rider and whether the transit rider is at the predicted location at a predicted time. The predictive engine of the system may utilize a variety of information sources to determine ridership patterns, predicted locations, predicted time and duration (e.g., length of time) a user may be at the predicted location. Information sources may include, but are not limited to, transit transactions, transit schedules, real-time transit updates, traffic information, real-time/forecast weather data, and other data sources.”)

The Examiner interprets that Spears discloses the use of “metadata” to identify “locations of interest (144) [that]can comprise retail outlets, entertainment establishments or other locations where the user (101) is likely to spend time”.
The Examiner further interprets that  deKozan’s “predictive engine” performs a functionally equivalent process that “predicts that the user is traveling by train” based on real-time data.

In regards to claim 3, deKozan discloses: 
3.    The computerized method of claim 1, wherein determining an instance of the train further comprises:
	comparing, by the computing device, the user data with at least one of location information associated with the instance of the train and timing information associated with the instance of the train.

(See deKozan, para. [0164]: “The system may also provide pertinent state information regarding the user's location, predicted location, time restrictions, behavior, and the like. For example, utilizing an identified ridership pattern and transaction information, the predictive engine or other predictive unit can determine a predicted location for a transit rider and whether the transit rider is at the predicted location at a predicted time. The predictive engine of the system may utilize a variety of information sources to determine ridership patterns, predicted locations, predicted time and duration (e.g., length of time) a user may be at the predicted location. Information sources may include, but are not limited to, transit transactions, transit schedules, real-time transit updates, traffic information, real-time/forecast weather data, and other data sources.”)

In regards to claim 4, deKozan discloses: 
4.    The computerized method of claim 3, further comprising receiving, by the computing device, the at least one of the location information and the timing information associated with the instance of the train from a database external to the computing device.

(See deKozan, para. [0164]: “The system may also provide pertinent state information regarding the user's location, predicted location, time restrictions, behavior, and the like. For example, utilizing an identified ridership pattern and transaction information, the predictive engine or other predictive unit can determine a predicted location for a transit rider and whether the transit rider is at the predicted location at a predicted time. The predictive engine of the system may utilize a variety of information sources to determine ridership patterns, predicted locations, predicted time and duration (e.g., length of time) a user may be at the predicted location. Information sources may include, but are not limited to, transit transactions, transit schedules, real-time transit updates, traffic information, real-time/forecast weather data, and other data sources.”)

In regards to claim 5, deKozan discloses: 
5.    The computerized method of claim 1, further comprising determining at least one of: 
a location point associated with a start time of the user riding the train,
	a location point associated with an end time associated with the user riding the train, and 
a number and identity of location points associated with a duration of the user riding the train.

(See deKozan, para. [0108]: “FIG. 9 is a simplified block diagram illustrating an embodiment of a system for transit alerting using predictive techniques. Location predictions for a particular user can be based on ridership history collected and analyzed by the transit system 100. The ridership history can be used to identify one or more ridership patterns, which can become obvious as regular users often ride the same bus or train at a similar time each day. A location can then be predicted for a transit system user at a given time ...”) 

The system may also provide pertinent state information regarding the user's location, predicted location, time restrictions, behavior, and the like. For example, utilizing an identified ridership pattern and transaction information, the predictive engine or other predictive unit can determine a predicted location for a transit rider and whether the transit rider is at the predicted location at a predicted time. The predictive engine of the system may utilize a variety of information sources to determine ridership patterns, predicted locations, predicted time and duration (e.g., length of time) a user may be at the predicted location. Information sources may include, but are not limited to, transit transactions, transit schedules, real-time transit updates, traffic information, real-time/forecast weather data, and other data sources.”)

The Examiner determines that the claimed “start time”, “end time”, and “number and identity of location points associated with a duration of the user riding the train” can easily be determined from deKozan’s “ridership history can be used to identify one or more ridership patterns, which can become obvious as regular users often ride the same bus or train at a similar time each day”.

In regards to claim 6, deKozan discloses: 
6.    The computerized method of claim 1, wherein predicting that the user is riding the train includes comparing a probability that the user riding the train to a probability that the user is engaged in one or more other activities comprising at least one of:
	watching a movie;
	attending a concert;

 (See deKozan, para. [0117]: “The messaging system 930 can utilize various types of information to create personalized messages. For example, the messaging system 930 can create messages using information regarding a merchant's proximity to the user's predicted location, a transit service schedule, current and/or future sports, community, and other events within a certain proximity to the predicted location, current and/or forecast weather conditions, current and/or forecast traffic conditions, and information from a governmental transportation authority. As discussed above, the predicted duration of time a user is expected to be at a predicted location may impact the message created by the messaging system 930. For example, an advertisement for a nearby restaurant may be created if a user is expected to be at a predicted location for a long time, whereas a coupon for a nearby coffee shop may be generated if the user is expected to be at the predicted location for a shorter period of time. Information regarding the user device 960 to which the message will be sent, such as whether it is a mobile device 180 and what kind of mobile device it is, can also be used. The messaging system 930 then sends the message through one or more networks 950 (e.g., WAN 140 and/or mobile carrier network 170) to the user device 960.”)

(See deKozan, para. [0118]: “Embodiments of the disclosed systems and methods contemplate various other data sources 916. As with all information sources 910, the various other data sources may be internal or external to the transit system 100, and may include Internet websites, private data sources, and more. Other data sources 916 can include, for example, information from transportation agencies regarding road constructions and road conditions. Other data sources 916 may further include sources providing information regarding community calendars, sports events, concerts and more.”)

	parking in a parking garage;
	riding at least one of a bus, or a ferry; 
	or driving through a toll booth.

(See deKozan, para. [0055]: “A ticket booth computer 220, access control points 208, and transit vending machines (TVMs) 212 can communicate with the central ticketing system 112 through the station computer server 224 or directly with the central ticketing system 112 through LAN 240 or WAN 140 (e.g., the Internet). According to some embodiments, access control points 208 collect information from a user at various locations in the transit station system 130, and can come in various forms such as turnstiles, faregates, platform validators, para-transit vehicles, busses, conductor handheld units, and/or fare boxes. The access control points 208 can communicate with the station server 224 and/or central ticketing system 112 to determine whether to grant a user access when fare media has been presented at the access control points 208. If access control points communicate with a station server 224 during such transactions, identification codes of fare media, which can be used to link a transaction with a transit user account, may be stored on lists in the station data store 216. These lists can be updated on a regular basis to reflect other transactions of the fare media throughout the transit system 100. In other embodiments, discussed below, identification codes of fare media are stored at access control points 208.”)

In regards to claim 7, deKozan discloses: 
7.    The computerized method of claim 4, wherein the instance of the train includes a time associated with the identified instance, and
an identification of one train of a plurality of trains associated with the user riding on the train.

(See deKozan, para. [0108]: “FIG. 9 is a simplified block diagram illustrating an embodiment of a system for transit alerting using predictive techniques. Location predictions for a particular user can be based on ridership history collected and analyzed by the transit system 100. The ridership history can be used to identify one or more ridership patterns, which can become obvious as regular users often ride the same bus or train at a similar time each day.”)

The Examiner interprets deKozan’s “regular users often ride the same bus or train at a similar time each day” as corresponding to the claimed “an identification of one train of a plurality of trains associated with the user riding on the train”.

In regards to claim 8, deKozan discloses: 
8.    The computerized method of claim 1, wherein the payment amount is greater than zero when the instance of the train is associated with a cost for riding the instance of the train.

(See deKozan, para. [0103]: “If a user registers a mobile device 180 for account management as discussed above, a transit service provider can establish itself with the mobile carrier to enable the funding of the transaction to be provided by the mobile carrier and billed to the user of the mobile device 180. Thus, for example, a mobile phone user may use SMS messaging to add value to a product associated with a transit user account. The funding can be provided to the transit service provider by the mobile phone carrier and billed to the mobile phone user as part of the mobile phone user's phone bill. Alternatively, the funding source could be through a financial institution 160, payment card (credit or debit), or ACH transfer.”)

add[ing] value to a product associated with a transit user account” corresponds to the claimed “the payment amount is greater than zero when the instance of the train is associated with a cost for riding the instance of the train”.

In regards to claim 9, deKozan discloses: 
9.    The computerized method of claim 1, further comprising transmitting information associated with the payment to a user device associated with the user.

(See deKozan, para. [0103]: “If a user registers a mobile device 180 for account management as discussed above, a transit service provider can establish itself with the mobile carrier to enable the funding of the transaction to be provided by the mobile carrier and billed to the user of the mobile device 180. Thus, for example, a mobile phone user may use SMS messaging to add value to a product associated with a transit user account. The funding can be provided to the transit service provider by the mobile phone carrier and billed to the mobile phone user as part of the mobile phone user's phone bill. Alternatively, the funding source could be through a financial institution 160, payment card (credit or debit), or ACH transfer.”)

The Examiner interprets that it would be obvious to have deKozan’s “mobile phone user use SMS messaging to add value to a product associated with a transit user account” performed as a direct response to the claimed “transmitting information associated with the payment [via SMS] to a user device associated with the user”.

In regards to claims 10 and 19, they are rejected on the same grounds as claim 1. 
In regards to claims 11-18, they are rejected on the same grounds as claims 2-9. 
In regards to claim 20, it is rejected on the same grounds as claim 2. 

RESPONSE TO ARGUMENTS
Re: Claim Objections
The objections to claims 5-7 are maintained, in response to applicant’s request to hold the objection in abeyance until the application is in condition for allowance. 
Re: Claim Rejections - 35 USC § 101 
The Applicants’ arguments pertaining to the 35 USC § 101 (as presented in pages 7-9 of the Applicants’ response) have been considered, and found to be unpersuasive. 
The Examiner interprets the present claims as reciting an abstract idea without “substantially more”, as per the current 35 USC § 101 analysis. 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 1, 10, and 19 recite the following features, but do not recite how they are implemented, thereby monopolizing the judicial exception: 
“predicting, by the computing device, that the user is riding a train based on the plurality of first distances, the plurality of second distances, and past activities of the user;”
“identifying, by the computing device, an instance of the train that the user is traveling on;”
“determining that the instance of the train is billable;”
“requesting, by the computing device, a payment amount for the user based on the billable instance of the train.”
Therefore, Applicant’s arguments are not persuasive, and the 35 USC § 101 rejection is maintained. 
Re: Claim Rejections - 35 USC § 102/103
Applicant's amendments to the independent claims necessitated the new grounds of rejection presented in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0195428 A1 to O’Sullivan.  Eff. Filed Feb. 12, 2007.  Published Aug. 14, 2008.
[0063] When a driver starts the vehicle ("Driver" 13), a Driver Software Interface automatically determines if the Driver 13 is engaged in a traditional route ("Supply Route"), and registers the transport .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
March 15, 2021